Title: To James Madison from Richard Bland Lee, 27 March 1802
From: Lee, Richard Bland
To: Madison, James


Dear Sir,
Sully March 27. 1802
Mrs. Lee requests me to send under cover to you the inclosed. Permit me to add an hope that you will visit us again on your way to Orange for two reasons, one on account of the pleasure it will always afford us to see you here, & the other that you may judge of my farming operations, and aid me with your advice as to future projèts.
Such is the increasing acrimony of Party spirits if I am to judge from the Newspapers, that I have laid myself almost under the prohibition of saying nothing, & scarce permit my mind to think on Politics. Social intercourse has been too much imbittered—and God grant, that the divisions of opinion may not end in the severest national calamity. But under all circumstances, the esteem formed of your character in my early years having the strongest possession of my mind permits me to subscribe myself most sincerely Your’s
Richard Bland Lee
 

   
   RC (DLC: Lee Papers). Docketed by JM.



   
   Enclosure not found, but it probably was a letter from Elizabeth Collins Lee to her childhood friend Dolley Madison (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:384 n. 1).


